EXHIBIT 10.1

 

DEBT FOR SHARES AGREEMENT

 

This agreement is made and entered into as of December 9, 2014, by and between
Roadships Holdings Inc., a Delaware corporation (the "Company"), and Micheal
Nugent ("Shareholder");

 

WHEREAS,

 

A. The Company issued 39,312 shares of Series B Preferred Stock (the “Series B
Shares”) to Shareholder on March 12, 2013, in exchange for the agreement by
Shareholder to retire $98,281.00 USD owed to him by the Company;

 

B. The Company wishes to cancel all issued Series B Shares;

 

C. the Shareholder is willing to surrender the Series B Shares to the Company
for cancellation in exchange for a promissory note for $98,281.00 USD in the
form attached hereto as Exhibit A (the “Note”);

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for valuable consideration, the receipt and sufficiency of which are
hereby mutually acknowledged, the parties to this agreement (collectively
"parties" and individually a "party") agree as follows:

 

1. The Company agrees to issue the Note to the Shareholder and the Shareholder
agrees to surrender the Series B Shares to the Company for cancellation in
accordance with the terms and subject to the conditions of this Agreement.

 

2. Shareholder may surrender all, but not less than all, the Series B Shares to
the Company at any time prior to December 31, 2014, by delivering the Notice of
Surrender for Cancellation attached hereto as Exhibit B to the registered office
of the Company (or as the Company may direct in writing), along with all
certificates representing the Series B Shares, duly endorsed for transfer. The
Company shall accept the Series B Shares surrendered in accordance with this
paragraph, but shall not have any obligation under this Agreement to accept any
Series B Shares surrendered after December 31, 2014.

 

3. Upon surrender by Shareholder and acceptance by the Company of all the Series
B Shares, the Company shall promptly issue the Note to Shareholder.

 

4. This Agreement shall in all respects be interpreted, enforced and governed
under the laws of the State of Delaware. The language and all parts of this
agreement shall be in all cases construed as a whole according to its very
meaning and not strictly for or against any individual party.

 

5. This Agreement memorializes and constitutes the entire agreement and
understanding among the parties regarding the subject matter hereof, and
supersedes all prior negotiations, proposed agreements and agreements, whether
written or unwritten. The parties acknowledge that no other party, nor any agent
or attorney of any other party, has made any promises, representations, or
warranties whatsoever, expressly or impliedly, which are not expressly contained
in this agreement, and the parties further acknowledge that they have not
executed this agreement in reliance upon any collateral promise, representation,
warranty, or in reliance upon any belief as to any fact or matter not expressly
recited in this agreement.

 

6. The parties shall hereafter execute all documents and do all that is
necessary, convenient or desirable in the reasonable opinion of the other party
to effect the provisions of this agreement.

 

7. For the convenience of the parties to this agreement, this document may be
executed by facsimile signatures and in counterparts which shall together
constitute the agreement of the parties as one and the same instrument. It is
the intent of the parties that a copy of this agreement signed by any party
shall be fully enforceable against that party.

 

8. Should any provision of this agreement be declared or determined by any court
to be illegal or invalid, the validity of the remaining parts, terms or
provisions shall not be affected thereby and, in lieu of such illegal or invalid
provision, there shall be added a provision as similar in terms and amount to
such illegal or invalid provision as may be possible and, if such illegal or
invalid provision cannot be so modified, then it shall be deemed not to be a
part of this agreement.

 

IN WITNESS WHEREOF the parties have executed this agreement as of the date first
above written.

 

  ROADSHIPS HOLDINGS INC.           By: /s/ Patrick Greene       Patrick Greene
     

Vice-President

            By: /s/ Micheal Nugent       MICHEAL NUGENT  

 

 
1


--------------------------------------------------------------------------------




 

EXHIBIT A

 

PROMISSORY NOTE

 

PRINCIPAL SUM: $98,281.00 USD  

INTEREST RATE: 5%

 

FOR VALUE RECEIVED from Micheal Nugent (the "Payee"), Roadships Holdings Inc.
(the "Payor") hereby acknowledges itself indebted and promises pay on December
31, 2015 (the "Redemption Date"), to or to the order of the Payee the sum of
$98,281.00 in lawful money of the United States of America (the “Principal”)
upon presentation and surrender of this Promissory Note to Payee, and to pay
interest thereon, calculated annually from the date hereof at a rate equal to
FIVE PER CENT payable in like money at the same place on the Redemption Date.

 

1. Expenses

 

The Payor agrees to pay to the Payee forthwith on demand all costs, charges and
expenses, including all legal fees (on a solicitor and own client basis),
incurred by the Payee in connection with the preparation and registration of
this Promissory Note, or notice hereof, and the recovery or enforcement of
payment of any moneys owing hereunder whether by realization of the Security or
otherwise. All such sums shall be secured hereby and shall be added to the
principal hereof and bear interest at the rate hereinbefore provided for.

 

2. Prepayment

 

Payor may, at any time prepay the amount outstanding hereunder without penalty.

 

3. Non-Negotiability

 

This Promissory Note is not a negotiable instrument and is not transferable or
assignable without the consent of Payor.

 

4. Waiver

 

No consent or waiver by the Payee shall be effective unless made in writing and
signed by an authorized officer of the Payee.

 

5. Notice

 

Any demand, notice or other communication in connection with this Promissory
Note shall be in writing and shall be personally delivered to an officer or
other responsible employee of the addressee, mailed by registered mail or sent
by telefacsimile or other direct written electronic means, charges prepaid, at
or to the address or addresses, telex or telefacsimile number or numbers as
either Payor or the Payee may from time to time designate to the other party in
such manner.

 

Any communication which is personally delivered as aforesaid shall be deemed to
have been validly and effectively given on the date of such delivery if such
date is a business day and such delivery was made during normal business hours
of the recipient; otherwise, it shall be deemed to have been validly and
effectively given on the business day next following such date of delivery. Any
communication mailed as aforesaid shall be deemed to have been validly and
effectively given on the fifth business day following the date of mailing
provided that, in the event of an interruption in postal services before such
fifth business day, such communication shall be given by one of the other means.
Any communication which is transmitted by telefacsimile or other direct written
electronic means as aforesaid shall be deemed to have been validly and
effectively given on the date of transmission if such date is a business day and
such transmission was made during normal business hours of the recipient;
otherwise, it shall be deemed to have been validly and effectively given on the
business day next following such date of transmission.

 

6. Governing Law

 

This Promissory Note shall be interpreted in accordance with the laws of the
State of Delaware.

 

IN WITNESS WHEREOF Payor has duly executed this Promissory Note this 9th day of
December, 2014. 

 

  ROADSHIPS HOLDINGS INC.           per: /s/ Patrick Greene       Patrick Greene
      Vice-President  

 

 

2

--------------------------------------------------------------------------------